Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Claims 17-18 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 13-15.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-3 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-3 of copending Application No. 16/856,431 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
5.	Claims 4, 9, and 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9,708,462. This is a statutory double patenting rejection.
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
7.	Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of copending Application No. 16/856,431 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim is encompassed by claims of Application No. 16/856,431.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-11 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ALLEN et al. (2012/0328804).
	Regarding claims 1-3, ALLEN et al. discloses a composition comprising cottonseed oil [0036] and pigment [0041] used in molding [0081] or extruding [0060] 
	Regarding claims 4, 7, 9, and 11, ALLEN et al. discloses a method for molding plastic articles comprising:
	a) providing a blend of thermoplastic polymer [0098] and oil [0057] wherein the oil is of cottonseed oil [0107];
	b) fabricating a plastic article from the blend by rotatably screw working the blend into a molten state ([0017], [0059]-[0060]) and molding the molten blend material into the article shape ([0081]-[0084]).
	Furthermore, ALLEN et al. discloses the blend comprises an additive such as a dye or pigment (colorant) [0010].
	Regarding claim 5, ALLEN et al. discloses a method for injection molding the blend of said thermoplastic polymer and cottonseed oil into a closed mold where it is shaped, and finally solidified by cooling [0081].
	Regarding claim 6, ALLEN et al. discloses molding comprises extruding [0060]-[0065].
	Regarding claims 9-10, ALLEN et al. discloses the additive is selected from nucleating agent, anti-microbial agent, antistatic agent [0010].

6.	Claim(s) 12-16, 20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POLLARD (3,953,218).
Regarding claims 12, 16, 22, and 23, POLLARD discloses a method of molding or extruding plastic parts comprising:
providing a collection of pigments such as metallic flakes (C9:L63);
providing a quantity of cottonseed oil (C9:L8-9);
blending the pigment in the cottonseed oil (C9:L66-68);
milling the blend (C10:L19-30); and

Regarding claims 13-15, POLLARD discloses the pigment concentration is between 10% to 90% by weight (C13:l5-10).
Regarding claim 20, POLLARD discloses adding an antistatic additive to the blend (C13:L1-4).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/             Primary Examiner, Art Unit 1742